Order entered April 20, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00127-CV

                      MATTHEW SIDWELL, Appellant

                                        V.

            ZUO MODERN CONTEMPORARY, INC., Appellee

               On Appeal from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-17-03192-E

                                    ORDER

      The clerk’s record that has been filed in this appeal does not include a copy

of the appealed order, the trial court’s order granting defendant’s amended

traditional and no-evidence motions for summary judgment.            Accordingly,

pursuant to Texas Rule of Appellate Procedure 34.5(c)(1), we ORDER Dallas

County Clerk John F. Warren to file a supplemental clerk’s record containing a

copy of the summary judgment order no later than May 4, 2020. The clerk’s
record shall also contain a copy of the amended summary judgment motions and

the October 28, 2019 “order – judge’s ruling.”

      We note the deadline for filing appellant’s brief has been set for May 6,

2020. However, because the clerk’s record is not complete, appellant’s brief is not

yet due and appellant need not file his brief. The court will set the deadline for

filing appellant’s brief once the record is complete and the Court has determined

whether it has jurisdiction over the appeal.

      We DIRECT the Clerk of the Court to send a copy of this order to Mr.

Warren and the parties.


                                               /s/   KEN MOLBERG
                                                     JUSTICE